                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

LOYDALE KIRVEN,

       Plaintiff,

v.                                                                   Civ. No. 18-1204 WJ/GJF

FNU STANFILL, et al,

       Defendants.

                         ORDER REGARDING FILING FEE
                    AND MOTION FOR SETTLEMENT CONFERENCE

       THIS MATTER is before the Court on Plaintiff’s Motion to Proceed In Forma Pauperis

[ECF No. 7] and Motion to Conduct Settlement Conference [ECF 8]. In the first motion, Plaintiff

seeks to prosecute his Prisoner Civil Rights Complaint without prepaying the $400 filing fee.

Plaintiff’s financial information reflects he is eligible for relief. The Court will therefore grant

the in forma pauperis motion, which reduces the fee to $350.00, and allow Plaintiff to pay in

installments. See 28 U.S.C. § 1915(b)(1). Ordinarily, Plaintiff would be required to make an

initial partial payment equal to “20 percent of the greater of—(A) the average monthly deposits to

the prisoner’s account; or (B) the average monthly balance in the prisoner’s account for the 6-

month period immediately preceding the filing of the complaint…” Id. However, because

Plaintiff has no money in his inmate account, the Court will waive the initial partial payment. See

28 U.S.C. § 1915(b)(1), (2). Plaintiff is reminded that he must still make monthly payments equal

to 20% of the preceding month’s income credited to his inmate account. 28 U.S.C. § 1915(b)(2).

       In his second motion, Plaintiff asks the Court to conduct a settlement conference. [ECF

8]. At this point, a settlement conference would be premature. Plaintiff’s complaint is subject

to screening under 28 U.S.C. § 1915. The Court must dismiss the Complaint sua sponte if it fails
to state a cognizable claim or seeks monetary relief from a defendant who is immune. See 28

U.S.C. § 1915. If the complaint survives screening and/or any dispositive motions filed by

Defendants, the Court will consider whether a settlement conference is appropriate.

       Accordingly, it is ORDERED that the Motion to Conduct Settlement Conference [ECF 8]

is DENIED without prejudice.

       It is FURTHER ORDERED that Motion to Proceed In Forma Pauperis [ECF 7] is

GRANTED; and the initial partial payment is WAIVED.

       It is FINALLY ORDERED that starting July 15, 2019, Plaintiff shall make monthly

payments of twenty percent (20%) of the preceding month’s income credited to his inmate account.

       SO ORDERED.




                                            _______________________________________
                                            THE HONORABLE GREGORY J. FOURATT
                                            UNITED STATES MAGISTRATE JUDGE




                                               2
